DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
The status of the claims for this application is as follows.  
Claims 1, 3-6, 13-25 are currently pending.
Claims 13-20 are currently withdrawn.
Claims 2 and 7-12 are cancelled.

Drawings
	In the Office action mailed on 01/19/2022, there was a drawing objection which indicated that element 27 only had one wall and not multiple walls and that there would only be one surface for such and not multiple surfaces.  Applicant’s amendments to the claim and the specification, filed on 02/21/2022, have overcome the drawing objection made in said Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24 and 25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 24 and 25 contain references to standards, specifically, “a JASO/SAE brake connector flare” and “an ISO brake connector flare”.  Standards change over time and the reliance on a generalized standard does not make clear which version of the standard applicant is relying on.  Additionally, if the standard change(s) in the future and there is just a mere reliance on a generalized standard in the claims and the original specification then how would one know which standard applies to this/these claim limitation(s); a past standard, a present standard, or an altered standard in the future.
The claims are rejected as best understood, and the reliance on the generalized standard(s) has been removed from the claim(s) to make the claim clear. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1 and 3-5 is/are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by Stirling (GB 2126677).
Re Clm 1: Stirling discloses a fluid connector assembly (see the first Fig.) comprising: a reversible connector body (10) having a female end portion (the portion with the internal threads) and a male end portion (the portion with the external threads), said male end portion having an outer diameter that is smaller than an outer diameter of said female end portion (see the first Fig.); said female end portion including an internal threaded bore (see the portion with the internal threads) extending through said female end portion from an annular opening to an inner seat (see the first Fig., the inner seat 16), said inner seat having a portion defining a concave frustoconical surface (see the first Fig.); said male end portion including an internal bore axially aligned with said female end portion threaded bore (see the first Fig.) extending from an opening (near 15) at a head end of said male end portion (see the first Fig.) to an opening at the female end portion inner seat (see the first Fig.), said male end portion including an 
Re Clm 3: Stirling discloses said internal bore of said female end portion has a larger internal diameter than the internal bore of said male end portion (see the first Fig.).
Re Clm 4: Stirling discloses said inner seat frustoconical surface is comprised of a surface wall arranged to accept an inner surface of said elongated tube flared end against said surface wall (the inner seat’s shape comprises a surface wall structured in a manner to accept an inner surface of an elongated tube flared end against said surface wall).
Re Clm 5: Stirling discloses wherein the elongated tube may be a brake tube (the elongated tube may be a brake tube).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 3-6, and 21-25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hammer (WO 2016/116558) in view of Stirling (GB 2126677).


    PNG
    media_image1.png
    570
    743
    media_image1.png
    Greyscale


Re Clm 1: Hammer discloses a fluid connector assembly (see the first Fig. 1c and the Fig. above) comprising: a connector body (the body containing 80), a concave frustoconical surface (42a); and another connector body (the body containing 60) and its male end portion (the portion containing 42) installed in the connector body (see the first Fig. 1c).  
Even though Hammer discloses the connector body and the another connector body, including its male end portion, installed in the connector body, and the concave frustoconical surface, Hammer fails to disclose that the connector body and the another connector body are reversible, such that, the reversible connector body has a female end portion and a male end portion, said male end portion having an outer diameter that 


    PNG
    media_image2.png
    439
    591
    media_image2.png
    Greyscale


However, Stirling teaches (see the first Fig. and the Fig. above) a reversible connector body (10) having a female end portion (the portion with the internal threads) and a male end portion (the portion with the external threads), said male end portion having an outer diameter that is smaller than an outer diameter of said female end 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Hammer to have had a reversible connector body having a female end portion and a male end portion, said male end portion having an outer diameter that is smaller than an outer diameter of said female end portion; said female end portion including an 
Re Clm 3: Hammer as modified by Stirling above, discloses the limitations that said internal bore of said female end portion has a larger internal diameter than the internal bore of said male end portion (see above).
Re Clm 4: Hammer as modified by Stirling above, discloses the limitations that said inner seat frustoconical surface is comprised of a surface wall arranged to accept an inner surface of said elongated tube flared end against said surface wall (the inner seat’s shape comprises a surface wall structured in a manner to accept an inner surface of an elongated tube flared end against said surface wall).

Re Clm 6: Hammer as modified by Stirling above, discloses the limitations that said male end portion and said female end portion of said connector body is manufactured as a single unit of a material (see above).
Hammer as modified by Stirling above fails to disclose that the homogenous metallic material.  However, Hammer appears to disclose a metal material via the crosshatching, see above.
Homogenous metallic material enhances the strength of the structure, enhances the internal forces in the material, and allows for consistent and expected manufacturing of the material.
The examiner is taking Official Notice that it is old and well known to have a homogenous metallic material, for the purpose of providing a means to enhance the strength of the structure, enhance the internal forces in the material, and to allow for consistent and expected manufacturing of the material.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to have modified the device of Hammer, to have had homogenous metallic material, for the purpose of providing a means to enhance the strength of the structure, enhance the internal forces in the material, and to allow for consistent and expected manufacturing of the material.
Note: the Official notice statement, henceforth, is taken to be admitted prior art, MPEP 2144.03.

The recitation “said tube body extending through said male bore exiting the male portion opening before the threaded surface of said male end portion of said another reversible connector body is installed into said female end portion threaded bore” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 22: Hammer as modified by Stirling above, discloses the limitations that an elongated tube (10) having a cylindrical tube body (of 10) and a spherical/convex flare end (40) is installed through the opening of the male end portion (see above) of said another reversible connector body (see above) with the flared end extending outward of the opening (see above) and said flared end resting on an abutting face (42), said tube body extending through the male portion bore (see above) and through the 
The recitation “threaded bore exiting at the female end portion opening before the threaded surface of the male end portion of said another reversible connector body is installed into said female end portion threaded bore” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 23: Hammer as modified by Stirling above, discloses the limitations that an elongated tube (70) having a cylindrical tube body (of 70) and a concave flared end (40a) is installed through the female end portion opening of said connector body (see above), said flared end resting on said inner seat frustoconical surface (see above) and said tube body extending through said male bore exiting the male portion opening (see above); and an elongated tube (10) having a cylindrical tube body (of 10) and a spherical/convex flared end (40) is installed through the opening of the male end portion of said another reversible connector body (see above) with the flared end resting on an abutting face (42) of the male end portion (see above), said tube body extending through the male portion bore and through the female portion inner seat opening and 
The recitation “installing the threaded surface of the male end portion of said another reversible connector body into said female end portion threaded bore of said reversible connector body, the abutting face of said another reversible connector body driving said spherical/convex flare end into the concave flared end and the concave flared end onto said frustoconical surface” is a process which can be used to make the product claimed.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art was made by a different process”.  In re Thorpe, 777 F.2d 695, 698, 227 USPQ 946, 966 (Fed. Cir. 1985). 
Re Clm 24: Hammer as modified by Stirling above, discloses the limitations that wherein the concave flared end corresponds to a brake connector flare (see the title of Hammer).  
Re Clm 25: Hammer as modified by Stirling above, discloses the limitations that wherein the spherical/convex flared end corresponds to a brake connector flare (see the title of Hammer).  

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 3-6, and 21-25 have been considered but are moot because the arguments do not apply to the current reference of combination of references being used in the current rejection.
All claims not argued or specifically argued will stand or fall with the claim from which they depend.
The Official notice statements, set forth above, henceforth are taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official notice, additionally, any statements directed towards such are inadequate. See MPEP 2144.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066. The examiner can normally be reached Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 

JAMES ALBERT LINFORD
Examiner
Art Unit 3679
03/09/2022

								
								/ZACHARY T DRAGICEVICH/                                                                                      Primary Examiner, Art Unit 3679